Citation Nr: 0032870	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1940 
to September 1945, from July 1947 to January 1953, and from 
February 1953 to September 1962.  The veteran died in May 
1988.  The appellant is his widow.

This appeal arises from a May 1999 rating action of the North 
Little Rock, Arkansas, RO.  In that decision, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  


REMAND

Previously, by a January 1989 rating action, the RO denied 
service connection for the cause of the veteran's death.  In 
a letter dated in the same month, the RO notified the 
appellant of this denial.  Following receipt of additional 
evidence in July 1989, the RO, by a November 1989 rating 
action, confirmed the denial of service connection for the 
cause of the veteran's death.  In a letter also dated in 
November 1989, the RO notified the appellant of this 
determination.  The appellant did not initiate an appeal of 
the RO's denial of her claim for service connection for the 
cause of the veteran's death.  Consequently, the RO's 
November 1989 decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 19.117, 19.129, 19.192 (1989); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court Of Appeals For Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512-513 (1992).

During the current appeal, the RO has denied the appellant's 
claim for service connection for the cause of the veteran's 
death on a de novo basis.  The Board is of the opinion, 
therefore, that the issue with regard to the appellant's 
claim is more appropriately stated as whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  

The new and material aspect of the appellant's claim for 
service connection for the cause of the veteran's death has 
not been formally adjudicated by the RO.  Because the RO has 
not yet considered the new and material aspect of this claim, 
a decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Consequently, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should adjudicate the issue of 
whether new and material evidence has been 
received sufficient to reopen a claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appellant's claim for benefits, to 
include a summary of any evidence received 
since the issuance of the statement of the 
case and a discussion of the appropriate 
laws and regulations governing new and 
material claims.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



